DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tunnel comprising steel frames, small guide pipes, radial guide pipes, and feet-lock pipes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1-14, the term “economical” in claims is a relative term which renders the claim indefinite. The term “economical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Pursuant to MPEP 2173.05 (a) - The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.
With regard to claims 7 and 10-14, it is unclear what applicant is intending to claim by “small guide pipes”, “circumferential radial guide pipes”, and “feet-lock pipes”.  The specification as originally filed does not described these details nor do the drawings depict such features.  The metes and bounds of the claim cannot be ascertained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard (“How to Use CSA Cement for Rapid Production”) in view of Tauqir (“Determination of water/cement-ratio of Concrete”).
	With regard to claim 1, Girard discloses an economical high-strength quick-hardening grouting material, wherein, comprising ordinary Portland cement (pg. 8, slide 1, “Type III cement”), quick-hardening sulphoaluminate gelling agent (CSA) and water (see w/c ratio), and the ratio of the mass of the quick-hardening sulphoaluminate gelling agent to the mass of the ordinary Portland cement is (0.67-1.5): 1 (see table in slide 1, pg. 8; different composition ratios of 40-60% CSA); and the initial setting time of the grouting reinforcement material is 40 ± 5min (see table; 13-23 mins) , and the average 
	Girard discloses a w/c ratio of 0.54 and is therefore silent regarding wherein the ratio of the mass of the water to the sum of the mass of the ordinary Portland cement and the mass of the quick-hardening sulphoaluminate gelling agent is 0.46.
	It is well known within the art to alter the w/c ratio based on the design conditions at hand and to change the w/c ratio based on the desired strength and workability characteristics.  Tauqir discloses that concrete generally has a w/c ratio of 0.45 to 0.6 (see section 2.2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Girard and have the ratio of the mass of the water to the sum of the mass of the ordinary Portland cement and the mass of the quick-hardening sulphoaluminate gelling agent at 0.46 as taught by Tauqir in order to increase the strength of the mixture as known within the art. 
	With regard to claims 3-6, Girard further discloses the ratio of the mass of the quick-hardening sulphoaluminate gelling agent to the mass of the ordinary Portland cement is (1-1.5):1, (0.67-1): 1, (0.67-0.9):1, and 1.5:1 (see table in slide 1, pg. 8).
	 
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard in view of Tauqir as applied to claim 1 above, and further in view of Li et al. (CN 1396138 A).
	With regard to claims 2 and 9, Girard, as modified, discloses the invention substantially as claimed however is silent regarding the quick-hardening sulphoaluminate gelling agent is quick-hardening sulphoaluminate 425# cement.
	Li discloses utilizing sulphoaluminate 425# cement for use in rapid strength and setting time (para 0016).
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 7-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard (“How to Use CSA Cement for Rapid Production”) in view of Tauqir (“Determination of water/cement-ratio of Concrete”) and Roald et al. (2002/0057948).
	With regard to claims 7 and 11-14, as best understood, Girard, as modified by Tauqir, discloses the quick-hardening material as discussed above, however is silent regarding constructing a tunnel through the steps of initially spraying concrete, erecting steel frames, and reinforcing surrounding rocks through advanced grouting small guide pipes, circumferential radial guide pipes and feet-lock pipes after excavating one footage of the soft rock tunnel, wherein the advanced grouting small guide pipes, the circumferential radial guide pipes and the feet-lock pipes, the grouting pressure of the advanced grouting small guide pipes is 1.0-3.0 MPa, the grouting pressure of the circumferential radial guide pipes is 1.5-5.0 MPa, the grouting pressure of the feet-lock pipes is 0.5-1.0 MPa, and short-time long-interval excavation construction is realized. 
	Roald discloses constructing a tunnel comprising spraying concrete (para 0002), erecting steel frames (0002), and reinforcing surrounding rocks through advanced grouting small guide pipes (12), circumferential radial guide pipes and feet-lock pipes after excavating one footage of the soft rock tunnel (fig. 3), wherein the advanced grouting small guide pipes, the circumferential radial guide pipes and the feet-lock pipes, the grouting pressure of the advanced grouting small guide pipes is 1.0-3.0 MPa, 
	It would have been obvious to one of ordinary skill in the art to utilize the composition of Girard and Tauqir in the construction of a tunnel in order to provide a fast setting tunnel construction.  Regarding the grouting pressure of the feet-lock pipes is 0.5-1.0 MPa, grouting pressure is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at a grouting pressure of 0.5-1.0 MPa through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.
	With regard to claim 8, Roald further discloses a mechanical and/or weak blasting construction method is adopted in excavation of the soft rock tunnel (para 0002).
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard (“How to Use CSA Cement for Rapid Production”) in view of Tauqir (“Determination of water/cement-ratio of Concrete”), Li et al. (CN 1396138 A), and Roald et al. (2002/0057948).
	With regard to claim 10, as best understood, Girard, as modified by Tauqir and Li, discloses the quick-hardening material as discussed above, however is silent regarding constructing a tunnel through the steps of initially spraying concrete, erecting steel frames, and reinforcing surrounding rocks through advanced grouting small guide pipes, circumferential radial guide pipes and feet-lock pipes after excavating one footage of the soft rock tunnel, wherein the advanced grouting small guide pipes, the circumferential radial guide pipes and the feet-lock pipes, the grouting pressure of the advanced grouting small guide pipes is 1.0-3.0 MPa, the grouting pressure of the circumferential radial guide pipes 
	Roald discloses constructing a tunnel comprising spraying concrete (para 0002), erecting steel frames (0002), and reinforcing surrounding rocks through advanced grouting small guide pipes (12), circumferential radial guide pipes and feet-lock pipes after excavating one footage of the soft rock tunnel (fig. 3), wherein the advanced grouting small guide pipes, the circumferential radial guide pipes and the feet-lock pipes, the grouting pressure of the advanced grouting small guide pipes is 1.0-3.0 MPa, the grouting pressure of the circumferential radial guide pipes is 1.5-5.0 MPa (para 0036, 0039), and short-time long-interval excavation construction is realized (fig. 3).
	It would have been obvious to one of ordinary skill in the art to utilize the composition of Girard and Tauqir in the construction of a tunnel in order to provide a fast setting tunnel construction.  Regarding the grouting pressure of the feet-lock pipes is 0.5-1.0 MPa, grouting pressure is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at a grouting pressure of 0.5-1.0 MPa through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
2/12/2022